
	

114 SRES 568 ATS: Recognizing the invaluable contributions of the towing and recovery industry in the United States, the International Towing & Recovery Hall of Fame & Museum, towing associations around the world, and the members of those towing associations and designating the week of September 9 through 15, 2016, as “National Towing Industry Awareness Week”. 
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 568
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2016
			Mr. Corker (for himself, Mr. Alexander, and Mr. Coons) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the invaluable contributions of the towing and recovery industry in the United States,
			 the International Towing & Recovery Hall of Fame & Museum, towing associations around the world, and the members of those towing associations and
			 designating the week of September 9 through 15, 2016, as National Towing Industry Awareness Week. 
	
	
 Whereas, in 1916, Ernest Holmes built the first twin boom wrecker in Chattanooga, Tennessee, for use in his own garage and later agreed to build and sell the units to others;
 Whereas the first production wreckers were known as 680’s because they cost $680; Whereas, in service to the United States, the Ernest Holmes Company supplied the W-45 military wrecker for use during World War II;
 Whereas, in 1959, the Ernest Holmes Company patented its first tow sling and car dolly; Whereas, in the early 1970’s, Gerald Holmes built the first hydraulic towing equipment, an advancement in the industry;
 Whereas, in 1995, the International Towing & Recovery Hall of Fame & Museum (referred to in this preamble as the Museum) was established in Chattanooga, Tennessee, the birthplace of the tow truck; Whereas, in 2003, the Museum, having outgrown its original home, moved to 3315 Broad Street in Chattanooga;
 Whereas, in 2006, the Museum officially dedicated the Wall of the Fallen, the first monument in the industry to honor towing operators killed in the line of service;
 Whereas, in the United States, there are more than 35,000 tow companies and hundreds of thousands of individuals employed in the towing industry, including tow truck operators, dispatchers, safety advisors, and owners;
 Whereas more than 1 tow truck operator is killed every 6 days assisting motorists on the roadways of the United States;
 Whereas tow truck operators respond to nearly 15,000,000 accidents per year across the United States;
 Whereas tow truck operators are an indispensable part of keeping the United States moving by keeping the highways of the United States clear and open for travel;
 Whereas most highway crashes require assistance from tow truck operators; and Whereas the people of the United States have a duty to drive safely and be courteous toward fellow motorists on the roadways as the people of the United States work together toward the common goal of reducing fatal accidents: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 100th anniversary of the tow truck;
 (2)designates the week of September 9 through 15, 2016, as National Towing Industry Awareness Week, to be held in conjunction with the International Towing & Recovery Hall of Fame & Museum Hall of Fame Induction Ceremony and the Wall of the Fallen ceremony, each of which is held annually at the International Towing & Recovery Hall of Fame & Museum in Chattanooga, Tennessee; and
 (3)encourages the people of the United States— (A)to observe the move over and slow down laws in the United States; and
 (B)to join in the worthy observance of National Towing Industry Awareness Week.  